Citation Nr: 0007207	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  94-18 495	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for defective hearing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
January 1964.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from decisions by the RO in 
Winston-Salem, North Carolina, entered in May 1993 and June 
1994, which denied service connection for a heart disorder, 
an acquired psychiatric disorder, and defective hearing.

This case was previously before the Board in April 1997 and 
January 1998, and was on both occasions remanded to the RO 
for further development.  In June 1997, the case was 
transferred to the RO in Roanoke, Virginia.  In August 1999, 
subsequent to the latter remand, the RO in Roanoke entered a 
decision granting service connection for a heart disorder.  
Consequently, that issue need not be addressed further.


FINDINGS OF FACT

1.  The veteran does not have an acquired psychiatric 
disorder; a psychosis was not shown in service, and was not 
manifested to a compensable degree within one year of the 
veteran's discharge from service.

2.  No competent evidence has been received to link the 
veteran's defective hearing to active military service, to 
continued symptoms since service, or to an already service-
connected disability; a sensorineural hearing disability was 
not shown in service, and was not manifested to a compensable 
degree within one year of the veteran's discharge from 
service.


CONCLUSIONS OF LAW

1.  The veteran does not have an acquired psychiatric 
disorder that can be attributed to active military service.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 4.9, 4.127 (1999).

2.  The claim of service connection for defective hearing is 
not well grounded.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection should be 
granted for an acquired psychiatric disorder and defective 
hearing.  In essence, he maintains that these conditions can 
be traced to his period of active military service.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110 (West 1991); 38 
C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).  If the claimant does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This third element may also be established by the 
use of statutory presumptions.  See 38 U.S.C.A. § 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the present case, the Board finds that the claim of 
service connection for an acquired psychiatric disorder is 
well-grounded.  The veteran's service records show that he 
was treated for psychiatric difficulties in service, and the 
record contains more recent medical reports reflecting 
diagnostic assessments of several acquired psychiatric 
disorders, including panic disorder, anxiety disorder, and 
depression.  The record also contains a report from a private 
physician, Haydeh Esmaili, M.D., dated in October 1992, which 
indicates that "[the veteran] has a long history of panic 
disorder which started back in 1963 when he was in the 
military . . . ," and a VA hospital discharge summary, dated 
in November 1993, which reflects an Axis I diagnosis of 
"[a]nxiety disorder, generalized[,] with possible panic 
attacks since 1962-63."  Therefore, because the record 
contains competent evidence of psychiatric difficulties in 
service, a current acquired psychiatric disorder, and a link 
between a current, acquired disorder and service, the Board 
finds that the requirements for a well-grounded claim have 
been satisfied.

However, turning to the merits of the claim, the Board finds 
that the preponderance of the evidence is against the claim.  
Although various diagnostic labels have been applied to the 
veteran's psychiatric difficulties over time, including panic 
disorder, anxiety disorder, and depression, the most recent 
psychiatric examination report of record, prepared by Robert 
E. Mitchell, Jr., M.D., and dated in April 1999, shows that 
the veteran does not have an acquired psychiatric disorder at 
all, but rather a passive-aggressive personality disorder.  
Given that Dr. Mitchell's diagnostic assessment is based on 
an examination of the veteran, and a review of the veteran's 
complete medical and military history, including the various 
diagnoses rendered previously by other examiners, the Board 
finds that Dr. Mitchell's assessment is entitled to 
significant probative weight.  Moreover, because Dr. 
Mitchell's conclusion is based upon a greater universe of 
information than that available to previous examiners (i.e., 
all of the evidence in the file as of April 1999), and with 
the full benefit of hindsight, the Board finds that his 
diagnostic conclusion is entitled to greater probative weight 
than those offered by prior examiners.  Accordingly, in light 
of the greater probative value assigned to Dr. Mitchell's 
opinion, it is the Board's conclusion that the veteran has a 
personality disorder, and not an acquired psychiatric 
disorder.  Consequently, inasmuch as the presence of an 
acquired psychiatric disorder has not been established, and 
because none of the available evidence shows that a psychosis 
was shown during service, or was manifested to a compensable 
degree within one year of the veteran's discharge from 
service, the claim of service connection for an acquired 
psychiatric disorder must be denied.  38 U.S.C.A. § 1110, 
1112 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).  See also 38 C.F.R. §§ 4.9, 4.127 (1999) and 
Beno v. Principi, 3 Vet. App. 439, 441 (1992) (a personality 
disorder is not a disease or injury for which VA compensation 
may be granted under 38 C.F.R. § 3.303).

As to the claim of service connection for defective hearing, 
the Board finds that that claim is not well grounded.  
Although the record contains competent evidence of a current 
hearing disability, see 38 C.F.R. § 3.385 (1999), no 
competent evidence has been received to link that disability 
to the veteran's period of active military service, to 
continued symptoms since service, or to an already service-
connected disability.  Nor has competent evidence been 
received to show that a sensorineural hearing disability was 
shown during service, or that it was manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  See 38 U.S.C.A. § 1112 (West Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Statements from a lay 
person, such as the veteran, are inadequate to establish the 
required nexus.

Although VA does not have a duty to assist a claimant who has 
failed to meet his burden of submitting a well-grounded 
claim, it does have a duty to notify claimants of the 
evidence necessary to complete their applications for 
benefits when their applications are incomplete.  38 U.S.C.A. 
§ 5103(a) (West 1991).  The Court has held that this duty 
includes a duty to notify claimants of the need to provide 
certain evidence where the record reflects the existence of 
further evidence which, if obtained, would make the claim 
plausible.  See Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).

In the present case, the veteran indicated in his substantive 
appeal, dated in March 1995, that a VA physician had told him 
that his hearing impairment could be attributed to his 
submarine duty in the military.  Under the Court's Robinette 
decision, this statement triggered VA's duty to notify the 
veteran of the need to submit documentary evidence of the 
physician's opinion.  The RO fulfilled that duty when, 
pursuant to the Board's January 1998 remand, the RO sent the 
veteran letters specifically informing him that, in order to 
make his claim of service connection for defective hearing 
well grounded, he needed to submit competent medical evidence 
demonstrating that his claim was plausible, including 
statements from treating physicians or other health care 
providers indicating the existence of a medical relationship 
between his defective hearing and service.  To date, however, 
no such evidence has been received.  The claim must therefore 
be denied.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for defective hearing is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

